                         Case 13-15526-AJC        Doc 122     Filed 03/09/20     Page 1 of 1




           ORDERED in the Southern District of Florida on March 9, 2020.




                                                                 A. Jay Cristol, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________
                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                                 www.flsb.uscourts.gov


          IN RE:                                                         CASE NO. 13-15526-AJC

          MIGUEL M. JODAR and                                            Chapter 13
          MAYRA I. JODAR,

                   Debtors.
                                         /

                               ORDER FOR PAYMENT OF UNCLAIMED FUNDS

                   Upon application by Jose Fernandez and in accordance with the provisions of 28
          U.S.C. §2042 and Local Rule 3011-1(D), it is
                   ORDERED that the clerk is directed to remit to Jose Fernandez at 7964 SW 111
          Street, Miami, Florida 33156 the sum of $2,975.97 now held as unclaimed funds in the
          treasury for the original claimant Eloy Fernandez.
                   If the applicant is a “funds locator” or attorney, the check for these funds shall issue
          in the name of the party on whose behalf the funds are being claimed and the “funds
          locator” or attorney. Funds will be disbursed 14 days after the order is signed by the judge.


                                                        ###

          Copy to:

          Funds Recipient:
          Jose Fernandez
          7964 SW 111 Street
          Miami, FL 33146
